             Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 1 of 15



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



 VICTOR WADE and KAREN LOCH, on                      Case No. _______________
 behalf of themselves and all others similarly
 situated,                                           CLASS ACTION COMPLAINT

                Plaintiffs,                          DEMAND FOR JURY TRIAL

        v.

 GPB CAPITAL HOLDINGS, LLC, GPB
 HOLDINGS II, LP, GPB AUTOMOTIVE
 PORTFOLIO, LP, DAVID GENTILE,
 ROGER ANSCHER, WILLIAM JACOBY,
 and DOES 1-100,

                Defendants.



       Plaintiffs Victor Wade and Karen Loch, on behalf of themselves and all others similarly

situated, bring this Class Action Complaint against Defendants GPB Capital Holdings, LLC,

GPB Holdings II, LP, GPB Automotive Portfolio, LP, David Gentile, Roger Anscher, William

Jacoby, and Does 1-100 and alleges as follows:

I.     NATURE OF THE ACTION

       1.      GPB Capital Holdings, LLC (“GPB Capital”) is the general partner of several

investment funds and has raised over $1.5 billion from investors. Plaintiffs and the other Class

members are limited partners of two of these funds, GPB Holdings II, LP (“GPB Holdings II”)

and GPB Automotive Portfolio, LP (“GPB Automotive”) (together, the “Funds”).

       2.      Plaintiffs invested in these Funds pursuant to private placement memoranda

(“PPMs”) that contained limited partnership agreements. These agreements obligate Defendants


                                                 1
             Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 2 of 15



to provide the limited partners with audited financial statements regarding the Funds on an

annual basis. In 2018 and thus far in 2019, Defendants have not provided these audited financial

statements. Defendants’ failure to provide timely and accurate financial statements violates

Defendants’ obligations to Plaintiffs and each member of the Class, and has prevented and

continues to prevent Plaintiffs from obtaining necessary information about the status of their

investments and taking such action as may be appropriate to avoid or mitigate any potential

investment losses.

       3.      Plaintiffs seek to compel Defendants to comply with their obligation to provide

timely and accurate financial statements because Defendants have been accused of accounting

irregularities and other improprieties in their operations. In November 2018, Defendants’ auditor

resigned, and in February 2019, the Federal Bureau of Investigation (“FBI”) and the New York

City Business Integrity Commission raided Defendants’ Manhattan office. The United States

Securities and Exchange Commission (“SEC”) and the Financial Industry Regulatory Authority

(“FINRA”) have also reportedly opened investigations into Defendants’ investment operations

and conduct. Through their counsel, Plaintiffs continue to investigate the allegations against

Defendants, as they call into question the accuracy and completeness of the disclosures made by

Defendants and their selling agents relating to Plaintiffs’ investments in the Funds, and Plaintiffs

intend to bring legal action against Defendants and their agents if Defendants do not provide full,

complete and satisfactory financial reports.

II.    JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over the state law claims pursuant to the

Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453, and 1711-1715 because this is a

class action in which there are over 100 members of the Class (as defined herein); the matter in

                                                 2
              Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 3 of 15



controversy exceeds the sum of $5,000,000, exclusive of interest and costs; and Plaintiffs and

other Class members are citizens of a state different from that of one of the Defendants.

        5.          Venue is proper in this judicial district under 28 U.S.C. § 1391 because

Defendants transact business in this judicial district and maintain their principal place of business

in this district.

        6.          This Court has personal jurisdiction over each Defendant because, among other

things, each Defendant, directly, or through its directors, officers, employees, representatives,

agents, and/or affiliates sold the subject investments throughout the United States, including in

this judicial district, and has sufficient contacts with this district to make the Court’s exercise of

personal jurisdiction proper and necessary.

III.    PARTIES AND RELEVANT ENTITIES

        A.          Plaintiff

        7.          Plaintiff Victor Wade is a citizen and resident of the State of Texas. In or about

December 2016, he invested $50,000 in GPB Holdings II. He made his investment through a

securities broker-dealer, SagePoint Financial, Inc., a subsidiary of Advisor Group, Inc.

        8.          Plaintiff Karen Loch is a citizen and resident of the State of Georgia. On October

18, 2017, she invested $75,000 in GPB Automotive. She made her investment through a

securities broker-dealer, Royal Alliance Associates, Inc., a subsidiary of Advisor Group, Inc.

        B.          Defendants

        9.          Defendant GPB Capital Holdings, LLC is a Delaware limited liability company

with its principal place of business located at 535 West 24th Street, New York, NY 10011. GPB

Capital Holdings, LLC is the general partner of Defendants GPB Holdings II, LP and GPB

Automotive Portfolio, LP.

                                                     3
             Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 4 of 15



       10.     Defendant GPB Holdings II, LP is a Delaware limited partnership with its

principal place of business located at 535 West 24th Street, New York, NY 10011.

       11.     Defendant GPB Automotive Portfolio, LP is a Delaware limited partnership with

its principal place of business located at 535 West 24th Street, New York, NY 10011.

       12.     Defendant David Gentile is a citizen and resident of the State of New York.

Gentile is the founder and chief executive officer of GPB Capital.

       13.     Defendant Roger Anscher is a citizen and resident of the State of New York.

Anscher is the chief operating officer and general counsel of GPB Capital.

       14.     Defendant William Jacoby is a citizen and resident of the State of New Jersey.

Jacoby is the chief financial officer of GPB Capital.

       15.     At all relevant times, Gentile, Anscher, and Jacoby dominated and controlled

GPB Capital, GPB Holdings II, and GPB Automotive.

       16.     The Doe Defendants are other persons or entities associated with Defendants who

engaged in or abetted the conduct or breaches set forth in this complaint. Plaintiffs intend to

seek leave to amend their complaint upon learning the identity of the Doe Defendants.

IV.    CO-CONSPIRATORS AND AGENTS

       17.     The unlawful acts and breaches of Defendants set forth in this complaint were

authorized, ordered, or performed by Defendants and their respective directors, officers, agents,

employees, or representatives, while actively engaged in the management, direction, or control of

Defendants’ business or affairs.

       18.     Various persons and/or firms not named as Defendants may have participated as

co-conspirators in the violations alleged in this complaint and may have performed acts and

made statements in furtherance of such violations.

                                                 4
             Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 5 of 15



       19.     Each Defendant acted as the principal, agent or joint venturer of, or for, other

Defendants with respect to the acts, violations, and course of conduct alleged in this complaint.

       20.     The agency relationships formed among the Defendants with respect to the acts,

violations, and common course of conduct alleged in this complaint were consensually formed

between the Defendant principals and agents. Defendants’ agents acted within the scope of their

agency relationship with their own principals. Defendants’ agents acted under the explicit,

implied, or apparent authority of their principals. These acts include marketing and selling the

subject investments pursuant to the PPMs.

       21.     Further, Defendants acted on behalf of and were subject to the control of their

principals, and they acted within the scope of authority or power delegated by their principals.

Defendants’ agents performed their duties within the scope of their agency, including in

marketing and selling the subject investments pursuant to the PPMs.

       22.     Accordingly, the Defendant principals are liable for the acts of their agents.

Likewise, the Defendant agents are liable for the acts of their principals conducted by the agents

within the scope of their explicit, implied, or apparent authority.

V.     FACTUAL ALLEGATIONS

       A.      Defendants’ Investment Business

       23.     GPB Capital was formed in March 2013 by David Gentile.

       24.     GPB Capital claims to be an alternative asset management firm that follows a

“private equity” structure for its management of investment assets. GPB Capital established at

least ten investment funds, which were organized as limited partnerships. GPB Capital, through

securities broker-dealer firms, marketed and sold equity shares in the funds to investors. The

investors, such as Plaintiffs, bought into GPB funds as limited partners. The general partner,

                                                  5
              Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 6 of 15



GPB Capital, acted as the asset manager.

        25.     GPB Capital claims to have invested, through its funds, in automotive dealerships

and waste management companies, among other businesses.

        26.     GPB Capital investments, including in GPB Holdings II and GPB Automotive,

are illiquid, high-commission and high-fee products.

        B.      The Controlling Limited Partnership Agreements

        27.     Plaintiff Wade’s investment in GPB Holdings II is subject to an Amended

Confidential Private Placement Memorandum for Class A Limited Partnership Units, dated

March 7, 2016 (“Holdings II PPM”). The Holdings II PPM incorporates an Amended and

Restated Agreement of Limited Partnership of GPB Holdings II, LP (“Holdings II LPA”).

        28.     The Holdings II LPA defines the General Partner as GPB Capital.

        29.     The Holdings II LPA defines the Fiscal Year as the calendar year.

        30.     Section 6.5 of the Holdings II LPA provides, in relevant part, that “[w]ithin 120

days after the end of each Fiscal Year, the General Partner will cause to be furnished to the

Limited Partners a financial report for such Fiscal Year that includes the audited Financial

Statements for such Fiscal year . . . .”

        31.     Plaintiff Loch’s investment in GPB Automotive is also subject to a private

placement memorandum (“Automotive PPM”) which incorporates a limited partnership

agreement (“Automotive LPA”).

        32.     The Automotive LPA defines the General Partner as GPB Capital.

        33.     The Automotive LPA defines the Fiscal Year as the calendar year.

        34.     Section 6.5 of the Automotive LPA provides, in relevant part, that “[w]ithin 120

days after the end of each Fiscal Year, the General Partner will cause to be furnished to the

                                                 6
              Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 7 of 15



Limited Partners a financial report for such Fiscal Year that includes the audited Financial

Statements for such Fiscal year . . . .”

        C.      Defendants Breached the Limited Partnership Agreements

        35.     Under the Holdings II LPA, Defendants were obligated to furnish Wade an

audited 2017 financial statement regarding GPB Holdings II by April 30, 2018. Defendants have

not at any time furnished Wade an audited 2017 financial statement regarding GPB Holdings II.

        36.     Under the Holdings II LPA, Defendants were obligated to furnish Wade an

audited 2018 financial statement regarding GPB Holdings II by April 30, 2019. Defendants have

not at any time furnished Wade an audited 2018 financial statement regarding GPB Holdings II.

        37.     Under the Automotive LPA, Defendants were obligated to furnish Loch an

audited 2017 financial statement regarding GPB Automotive by April 30, 2018. Defendants

have not at any time furnished Loch an audited 2017 financial statement regarding GPB

Automotive.

        38.     Under the Automotive LPA, Defendants were obligated to furnish Loch an

audited 2018 financial statement regarding GPB Automotive by April 30, 2019. Defendants

have not at any time furnished Loch an audited 2018 financial statement regarding GPB

Automotive.

        D.      Defendants’ Improper Conduct and Responses by Governmental and Other
                Entities

        39.     Defendants’ failure to fully and timely disclose the Funds’ financial condition has

to date impaired Plaintiffs’ ability to know the true facts required to assess the status of and take

actions required to protect their investments.

        40.     Plaintiffs are investigating reports that Defendants fabricated earnings, falsified


                                                  7
             Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 8 of 15



financial statements, engaged in improper accounting practices, misappropriated investor funds,

and used money from new investors to pay distributions to existing investors. Allegations that

Defendants engaged in such wrongdoing have been made in lawsuits brought by Defendants’

former business partners and have also appeared in the financial press.

       41.     Defendants have not registered their GPB investment offerings with the SEC.

Through April 2017, Defendants marketed and sold GPB private placement securities without

the need to register these offerings, as permitted under Regulation D of the Securities Act of

1933, 17 C.F.R. § 230.500 et seq.

       42.     As of May 2017, each of the two Funds had more than 2,000 limited partners and

assets in excess of $10 million. As a result, Regulation 12g-1 under the Securities Exchange Act

of 1934 required each Fund to register its securities with the SEC and to file an audited financial

statement by April 30, 2018.

       43.     GPB Capital acknowledged these obligations but, as to both Funds, missed its

deadline to file the registration statements and audited financial statements required under the

Act. GPB Capital still has not filed any registration or financial statement with the SEC.

       44.     Plaintiffs are investigating reports that GPB Capital has been unable to provide

audited financial statements to the SEC and investors because its auditors refused to provide a

clean audit opinion in view of undisclosed related-party transactions and other irregularities

reflected in GPB Capital’s books and records.

       45.     In November 2018, GPB Capital’s accountant, Crowe LLP, resigned purportedly

based on its determination that its internal risk-tolerance parameters were exceeded by the

activity reflected in GPB Capital’s books and records.

       46.     In February 2019, the FBI and the New York City Business Integrity Commission

                                                 8
             Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 9 of 15



raided GPB Capital’s New York offices.

       47.     On March 4, 2019, GPB Capital confirmed in a letter to investors that it was

raided by law enforcement and has been under regulatory scrutiny since the summer of 2018.

Similarly, a GPB Capital spokesman wrote in an email that “we have been cooperating with

inquiries from various authorities and the visit on February 28, 2019 from the FBI and the New

York City Business Integrity Commission, while unscheduled, was a part of that process.”

       48.     In June 2019 Fidelity Investments gave its broker-dealer clients a 90-day deadline

to remove GPB Capital-issued private placements from the Fidelity platform.

       49.     Additionally, reports have surfaced that the SEC and FINRA are investigating

Defendants’ conduct and operations.

       50.     Through their counsel, Plaintiffs are investigating the allegations against

Defendants, as they call into question the accuracy and completeness of the disclosures made by

Defendants and their selling agents relating to investments in the Funds. Plaintiffs intend to

amend this complaint or bring independent legal action against Defendants and their agents if

Defendants do not provide full, complete and satisfactory financial reports.

VI.    CLASS ACTION ALLEGATIONS

       51.     Plaintiffs bring this action pursuant to Rule 23(a), (b)(1), (b)(2), and (b)(3) of the

Federal Rules of Civil Procedure.

       52.     The class is initially defined as investors who purchased equity shares in GPB

Holdings II, LP or GPB Automotive Portfolio, LP, and who did not (i) sell all of their shares

before May 1, 2018 without repurchasing shares thereafter, or (ii) purchase and sell all of their

shares between May 1, 2018 and May 1, 2019 without repurchasing shares thereafter.

       53.     Excluded from the Class are Defendants and their officers, directors,

                                                  9
             Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 10 of 15



management, employees, subsidiaries, or affiliates, and all judges assigned to this case and any

members of their immediate families.

       54.     The Class members are so numerous that joinder is impracticable. Members of

the Class are widely dispersed throughout the country. The Class includes many hundreds of

investors.

       55.     Plaintiffs’ claims are typical of the claims of all Class members. Plaintiffs, like

all Class members, purchased equity shares in GPB Holdings II, LP or GPB Automotive

Portfolio, LP. Plaintiffs and all Class member held the same contractual rights and were subject

to the same material breaches.

       56.     Plaintiffs will fairly and adequately protect and represent the interests of the

Class. Plaintiffs’ interests are coincident with, and not antagonistic to, those of the Class.

       57.     Plaintiffs are represented by counsel who are experienced and competent in the

prosecution of investor fraud litigation, and who will adequately represent the Class.

       58.     Questions of law and fact common to the Class members predominate over any

questions that may affect only individual Class members, because Defendants have acted on

grounds generally applicable to the entire Class.

       59.     Questions of law and fact common to the Class include:

                  Whether the limited partnership agreements governing investments in GPB

                   Holdings II, LP and GPB Automotive Portfolio, LP required Defendants to

                   furnish audited financial statements to Plaintiffs and Class members, with

                   regard to the Fund in which they invested, for 2017 by April 30, 2018 and for

                   2018 by April 30, 2019;

                  Whether Defendants furnished audited financial statements to Plaintiffs and
                                                 10
             Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 11 of 15



                   Class members, with regard to the Fund in which they invested, for 2017 by

                   April 30, 2018 and for 2018 by April 30, 2019;

                  Whether, by failing to furnish timely audited financial statements to Plaintiffs

                   and Class members, or to otherwise advise them of the financial condition of

                   the Funds in which they invested, Defendants breached fiduciary duties owed

                   to Plaintiffs and Class members;

                  The damage to Plaintiffs and Class members resulting from Defendants’

                   breaches; and

                  The appropriate remedy or remedies for Defendants’ breaches.

       60.     Class treatment is a superior method for the fair and efficient adjudication of the

controversy, because, among other things, class treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

and without the unnecessary duplication of evidence, effort, and expense that numerous

individual actions would engender. The benefits of proceeding through the class mechanism,

including providing injured persons and entities with a means of obtaining redress on claims that

might not be practicable to pursue individually, substantially outweigh any difficulties that may

arise in the management of this class action.

       61.     Class treatment also is appropriate under Rule 23(b)(1) and/or (b)(2) because:

                  The prosecution of separate actions by individual Class members would create

                   a risk of inconsistent or varying adjudications which would establish

                   incompatible standards of conduct for Defendants;

                  The prosecution of separate actions by individual Class members would create

                   a risk of adjudication of their rights that, as a practical matter, would be
                                                  11
              Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 12 of 15



                    dispositive of the interests of other Class members not parties to such

                    adjudications or would substantially impair or impede other Class members’

                    ability to protect their interests; and

                   Defendants have acted and refused to act on grounds that apply generally to

                    the Class such that final injunctive relief and/or declaratory relief is warranted

                    with respect to the Class as a whole.

        62.     Plaintiffs know of no difficulty to be encountered in the management of this

action that would preclude its maintenance as a class action.

VII.    CLAIMS FOR RELIEF

                                              Count I
                                         Breach of Contract

        63.     Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        64.     The limited partnership agreements between Plaintiffs and the Class and

Defendants are valid and enforceable contracts.

        65.     Plaintiffs and Class members fully performed their obligations under the

agreements.

        66.     Defendants have contractual duties to comply with the terms and conditions of

these agreements. The agreements obligate Defendants, among other things, to provide Plaintiffs

and Class members with audited financial statements pertaining to the Funds by April 30, 2018

(for 2017) and by April 30, 2019 (for 2018).

        67.     Defendants breached the agreements with Plaintiffs and Class members by failing

to provide audited financial statements pertaining to the Funds by April 30, 2018 (for 2017) and


                                                   12
              Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 13 of 15



by April 30, 2019 (for 2018). Nor have Defendants provided Fund investors with audited 2017

or 2018 financial statements at any other time.

        68.     Defendants’ breaches deprived Plaintiffs and Class members of information and

knowledge that could or would have allowed them to exercise available remedies to avoid or

mitigate potential investment losses in the Funds.

        69.     As a direct and proximate result of the contractual breaches, Plaintiffs and Class

members have suffered and continue to suffer economic losses in an amount to be determined

according to proof at trial.

        70.     Plaintiffs and Class members seek an order compelling Defendants to perform

their contractual duties by turning over the audited 2017 and 2018 financial statements they are

contractually mandated to furnish.

                                             Count II
                                     Breach of Fiduciary Duty

        71.     Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        72.     Defendants, as the general partner and its controllers, owed fiduciary duties to

Plaintiffs and Class members, as limited partners in the Funds.

        73.     Defendants owed fiduciary duties of loyalty and care, including a duty of candor,

to Plaintiffs and Class members by consequence of taking custody of Plaintiffs’ and Class

members’ funds for the stated purpose of investing them.

        74.     Defendants breached their fiduciary duties, including their duty of candor, to

Plaintiffs and Class members by, among other things, failing to provide them with timely and

accurate financial statements regarding the Funds in which they invested or to otherwise inform


                                                  13
                Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 14 of 15



them of the true financial condition of those Funds.

          75.     As a direct and proximate result of these breaches, Plaintiffs and Class members

have suffered and continue to suffer economic losses in an amount to be determined according to

proof at trial.

VIII. PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Class, respectfully

request that the Court:

                  A.      Determine that this action is a proper class action, certify Plaintiffs as

representatives of the Class under Rule 23 of the Federal Rules of Civil Procedure and Plaintiffs’

counsel as counsel for the Class, and direct that notice of this action be given to the Class;

                  B.      Award Plaintiffs and the Class compensatory damages against all

Defendants, jointly and severally, for all damages sustained as a result of Defendants’ violations

in an amount to be determined at trial;

                  C.      Award Plaintiffs and the Class rescission or a rescissionary measure of

damages;

                  D.      Award Plaintiffs and the Class pre-judgment and post-judgment interest;

                  E.      Grant Plaintiffs and the Class appropriate equitable relief, including an

order compelling Defendants to provide the audited financial statements at issue;

                  F.      Award Plaintiffs and the Class their costs of suit, including reasonable

attorneys’ fees as provided for by law; and

                  G.      Granting such other and further relief as the Court may deem just and

proper.



                                                    14
            Case 1:19-cv-07250 Document 1 Filed 08/02/19 Page 15 of 15



IX.    DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs, on their own behalf and on

behalf of the Class, demand a trial by jury on all issues so triable.


Dated: August 2, 2019                          Respectfully submitted,

                                               /s/ Adam L. Rosen
                                               Adam L. Rosen
                                               ADAM L. ROSEN PLLC
                                               2-8 Haven Avenue, Suite 220
                                               Port Washington, NY 11050
                                               Telephone: (516) 407-3756
                                               Email: adam.rosen@alrcounsel.com

                                               GIRARD SHARP LLP
                                               Daniel C. Girard (pro hac pending)
                                               Jordan Elias (pro hac pending)
                                               Adam E. Polk (pro hac pending)

                                               711 Third Ave, 20th Floor
                                               New York, NY 10017
                                               Telephone: (212) 798-0136
                                               Facsimile: (212) 557-2952
                                               Email: dcg@girardgibbs.com
                                               Email: je@girardgibbs.com
                                               Email: aep@girardgibbs.com

                                               601 California Street, Suite 1400
                                               San Francisco, CA 94108
                                               Telephone: (415) 981-4800
                                               Facsimile: (415) 981-4846

                                               GIBBS LAW GROUP
                                               David Stein (pro hac pending)
                                               Kyla Gibboney (pro hac pending)
                                               505 14th Street, Suite 1110
                                               Oakland, CA 94612
                                               Telephone: (510) 350-9715
                                               Email: ds@classlawgroup.com
                                               Email: kjg@classlawgroup.com

                                               Attorneys for Plaintiff

                                                  15
